                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


DESHAWN M. SMITH,
                                                     Civil No. 2:20-CV-00640
                                                     Crim No. 2:14-CR-00127(13)
        Movant,                                      CHIEF JUDGE ALGENON L. MARBLEY
                                                     Magistrate Judge Chelsey M. Vascura
        V.



UNITED STATES OF AMERICA,

        Respondent.

                                              ORDER


        On February 14, 2020, the Magistrate Judge issued a Report and Recommendation

(R&R) recommending that Movant's motion to vacate under 28 U.S.C, § 2255 be denied as

time-barred. (EOF No. 1652.) Although the parties were advised of he right to object to the

R&R, and of the consequences of failing to do so. No objections have been llled. The R&R

(ECF No. 1652) is therefore, ADOPTED and AFFIRMED, This action is hereby

DISMISSED.


        Pursuant to 28 U.S.C. § 2253(c)(1)(B) and Rule 11 ofthe Rules Governing Section 2255

Proceedings in the United States District Courts, the Court must determine whether to issue a

certificate of appealability. Because Petitioner waived the right to file an appeal by failing to file

objections to the R&R, see Thomas v. Arn, 474 U.S. 140,147 (1985); UnitedStates v. Walters,

638 F. 2d 947, 950 (6th Cir. 1981), the Court DECLINES to issue acertificate of appealability.

        IT IS SO ORDERED.


Date:    o //2-/z^za                    s/ Alsenon L. Marhlev
                                        ALEGENON L. MARBLEY
                                        CHIEF UNITED STATES DISTRICT COURT JUDGE
